CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the voluntary consent of the Respondent, Stephen Andrew Gallo, of Hackensack, who was indicted by a Bergen County grand jury on January 16, 2001 (Ind. No. S-0089-01), and Respondent’s Counsel, Justin P. Walder, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order.
IT IS ORDERED that:
1. Stephen Andrew Gallo of Hackensack, admitted to practice in this state in 1993, is temporarily suspended from the practice of law, effective immediately, pending further Order of the Court.
2. Stephen Andrew Gallo is hereby restrained and enjoined from practicing law during the period of suspension.
3. Stephen Andrew Gallo shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.